t c memo united_states tax_court endeavor partners fund llc delta currency trading llc tax_matters_partner et al petitioners v commissioner of internal revenue respondent docket nos filed date elias m zuckerman david l katsky and adrienne b koch for petitioners steven n balahtsis michael a sienkiewicz lisa m goldberg and irene y kim for respondent the following cases are consolidated herewith cabrini partners fund llc delta currency trading llc tax_matters_partner docket no alligator partners fund llc delta currency trading llc tax_matters_partner docket no satellite partners fund llc delta currency trading llc tax_matters_partner docket no counterpoint capital llc caballo inc tax_matters_partner docket no bricolage capital llc caballo inc tax_matters_partner docket no and delta currency trading llc caballo inc tax_matters_partner docket no memorandum findings_of_fact and opinion lauber judge these consolidated cases involving petitions for read- justment of partnership items adjusted in notices of final partnership administra- tive adjustment fpaas were tried in new york new york on march the seven delaware limited_liability companies involved had their principal places of business during the tax years at issue in new york the central question presented is whether the respective partnerships properly claimed loss deductions from purported foreign exchange binary option trades the internal revenue ser- vice irs or respondent challenged the option transactions on various grounds including their alleged lack of economic_substance and determined against the partnerships income_tax deficiencies for taxable years and accuracy- related penalties under sec_6662 andrew d beer is the president of delta currency trading llc one of the two petitioning tax matters partners mr beer is neither a petitioner nor otherwise a party to these cases however he played a major role in designing the option unless otherwise indicated all statutory references are to the internal_revenue_code code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure transactions is an indirect_partner in each partnership and is the ultimate interested taxpayer currently before the court is petitioners’ motion for preliminary injunction filed date the irs has commenced a separate administrative pro- ceeding involving mr beer in which it seeks to assert against him penalties under sec_6707 for failing to file information returns with respect to alleged tax shel- ters petitioners’ motion asks the court to enjoin the irs from taking any further action against mr beer in that separate administrative_proceeding and if we deny such relief to certify our order for immediate interlocutory appeal under sec_7482 and rule we will deny both requests findings_of_fact the irs notified mr beer that it had commenced an investigation to deter- mine whether he had complied with the requirements of sec_6111 and sec_6112 during the tax years at issue sec_6111 required a ny tax_shelter organi- zer to register the tax_shelter with the secretary not later than the day on which the first offering_for_sale of interests in such tax_shelter occur red sec- tion a required this registration to include information identifying and petitioners have requested oral argument on their motion after careful consideration we have determined that oral argument would be neither helpful nor productive and we accordingly deny that request see rule b describing the tax_shelter and describing the tax benefits represented or to be represented to investors see sec_301_6111-1t temporary proced admin regs fed reg date sec_6112 required any person who organized or sold any potentially_abusive_tax_shelter to maintain a list of investors see sec_301_6112-1t temporary proced admin regs fed reg date persons who failed to comply with these re- quirements could be liable for penalties under sec_6707 for failure to comply with sec_6111 and for failure to comply with sec_6112 the irs prepared a report on form 886-a explanation of items setting forth its conclusions concerning mr beer’s affiliation with bricolage capital llc one of the partnerships and his alleged promotion of tax_shelters in connec- tion with bricolage the report concludes that mr beer was involved in cre- ating selling and managing several tax_shelter schemes in and upon receipt of this report mr beer’s counsel who also represents peti- tioners wrote to the irs requesting that the examination unit not take any further action on mr beer’s case noting the possibility of a ruling in these cases that the partnerships are not liable for accuracy-related_penalties mr beer’s counsel urged that the promoter investigation be kept on hold until after this court has issued its decision on date the irs responded we have carefully considered the points in your letter and will be issuing a final form 866-a and 30-day_letter the penalties at issue before the tax_court in the consolidated cases and at issue in this matter are for different actions and even if the same facts underlie the defense the applicability of one penalty is irrelevant to the applicabil- ity of the other penalty in addition the tax_court has no jurisdiction over penalties asserted in our matter a taxpayer can only petition a district_court or u s court of federal claims the 30-day_letter dated date notified mr beer that the irs had proposed penalties against him under sec_6707 for failure_to_register a tax_shelter as required by sec_6111 and the associated regulations mr beer’s counsel requested an extension to date of the 30-day deadline to file a written protest the irs granted an extension of time to date unsatisfied with this result petitioners filed their motion for preliminary injunc- tion they submit that an injunction once granted should remain in effect until a decision in these consolidated cases becomes final by virtue of the exhaustion of any appellate rights see sec_7481 specifying when tax_court decisions become final i jurisdiction opinion this court is a court of limited jurisdiction and may exercise jurisdiction only to the extent authorized by congress 85_tc_527 the tax_court is without authority to enlarge upon that statutory grant see 92_tc_885 we nevertheless have jurisdiction to determine whether we have jurisdiction ham- brick v commissioner 118_tc_348 83_tc_626 83_tc_309 sec_6226 gives us jurisdiction to review the fpaas in these consoli- dated cases pursuant to sec_6226 we may determine all partnership items for the partnership taxable_year to which an fpaa relates the proper allo- cation of such items among the partners and the applicability of any penalty addi- tion to tax or additional_amount which relates to an adjustment to a partnership_item petitioners do not contend and they could not plausibly contend that the sec_6707 penalties the irs has proposed against mr beer are partnership items these penalties are not at issue in these cases they have been asserted against mr beer in his individual capacity and they must be determined at the individual not at the partnership level we thus lack jurisdiction over the sec_6707 penalties as part of this partnership proceeding nor would we have jurisdiction apart from this partnership proceeding to consider at this time the penalties the irs is proposing against mr beer a sec_6707 penalty is an assessable penalty under chapter subchapter_b cap- tioned assessable_penalties while collected in the same manner as taxes such penalties shall be paid upon notice_and_demand by the secretary and are generally not subject_to the code’s deficiency procedures sec_6671 we confronted an analogous situation in 133_tc_424 in that case the irs issued to the taxpayers a notice_of_deficiency and separate notices of assessment of sec_6707a penalties the taxpayers filed a petition challenging both the deficiency and the notices of assessment holding that t he sec_6707a penalty is not within our deficiency jurisdiction we ruled that the irs could properly assess and collect those penalties without issuing a deficiency_notice t c pincite we accordingly dismissed for lack of jurisdiction insofar as the petition sought to challenge the sec_6707a penalties and ordered stricken from the pleadings any references to them sec_6707 and sec_6707a are in_pari_materia as assessable_penalties our analysis in smith thus applies with equal force here congress has provided this court with jurisdiction to review assessable_penalties in a collection_due_process cdp context see gardner v commis- sioner t c __ __ slip op pincite date s ection d provides this court with jurisdiction to review an appeal from the commissioner’s determination to proceed with collection activity regardless of the type of under- lying tax involved if mr beer receives a notice_of_determination with respect to the sec_6707 penalties and the irs seeks to collect those liabilities by lien or levy he may challenge that collection action under sec_6330 if he has not continued petitioners nevertheless urge this court to enjoin the irs’ ongoing investi- gation of mr beer in order to protect its jurisdiction to make a binding ruling in the instant partnership proceedings according to petitioners if the irs were to conclude its investigation before this court has had a chance to rule on any com- mon issues the result would supposedly be to interfere with this court’s jurisdic- tion to render a ruling that has the binding effect that due process requires as sources of authority for our issuance of such an injunction petitioners cite the all_writs_act u s c and rule of the federal rules of civil procedure this contention is unpersuasive for many reasons of which it is sufficient to men- tion just two sec_7421 commonly called the anti-injunction_act provides that no suit for the purpose of restraining the assessment or collection of any_tax shall be maintained in any court by any person the sec_6707 penalty is an assess- able penalty because the pending irs administrative_proceeding involves a pro- posed assessment of a tax sec_7421 by its terms bars this court from restraining the further conduct of that proceeding see sec_6671 except continued had a prior opportunity to contest the penalties and properly raises them at the cdp hearing he may seek review in this court under sec_6330 of his underlying liability for the penalties as otherwise provided any reference in this title to ‘tax’ imposed by this title shall be deemed also to refer to assessable_penalties congress has enacted a limited number of exceptions to this anti-injunction bar see sec_6015 sec_6213 sec_6225 b e d as recognized in rule however these exceptions allow this court to restrain as- sessment or collection of a tax only where a timely petition has been filed with the court for example sec_6225 authorizes the court to enjoin the prema- ture assessment of a deficiency attributable to any partnership_item but only if a timely petition for a readjustment of the partnership items for the taxable_year has been filed and then only in respect of the adjustments that are the subject of such petition section b similarly authorizes the court to enjoin a premature adjustment to any partnership_item but only if a timely petition has been filed under section and then only in respect of the adjustments that are the subject of such petition petitioners’ argument that their motion does not target either assessment or collection and does not seek to stop respondent from taking action is non- sensical by its terms their motion demands an injunction to prevent the irs from continuing the process of assessing and collecting the sec_6707 penalties pe- titioners’ assertion that their motion does not involve a suit within the meaning of sec_7421 is equally meritless a suit is a ny proceeding by a party or parties against another in a court of law black’s law dictionary 9th ed none of these exceptions to the sec_7421 anti-injunction bar applies here the sec_6707 penalties proposed against mr beer are not partnership items and are not the subject of the petitions in these consolidated cases mr beer has not filed and he could not possibly file at this stage a petition with the court seeking review of those penalties because this court is authorized to restrain as- sessment or collection of a tax only where a timely petition has been filed with respect to the tax in question rule we lack authority to issue the injunction petitioners seek even if the anti-injunction_act were somehow thought inapplicable here the rationale petitioners urge for an injunction is wholly unconvincing petitioners have advanced a reliance on professional advice defense to the accuracy-related_penalties in the instant partnership proceeding and they state that mr beer is ad- vancing the same defense on the basis of the same professional advice to the sec_6707 penalties in the pending irs proceeding petitioners assert that this court has jurisdiction over the underlying facts and should issue an injunction to protect its jurisdiction to make a binding ruling in these consolidated cases there may well be issues of fact or law that are common to these cases and to the ongoing irs investigation of mr beer but if that is true it has absolutely no effect on this court’s ability to make a binding ruling in the cases over which it has jurisdiction indeed it often happens that a factual or legal issue raised in a case before us is also involved in a pending irs proceeding eg in an audit of the same taxpayer or a related_taxpayer for a different tax period the remedy in such circumstances is not to have this court enjoin the pending irs proceeding rather if the outcome of the tax_court proceeding is inconsistent with the outcome of the pending irs proceeding the taxpayer’s remedy is to appeal and bring the relevant facts and law to the attention of the reviewing court s petitioners have cited no tax_court precedent that could possibly authorize injunctive relief under circumstances resembling those here while we decline petitioners’ request to enjoin the ongoing irs administra- tive proceeding mr beer is not without_recourse petitioners acknowledge that he has appellate rights within the agency the irs will not make any final determi- nation concerning his liability for the sec_6707 penalties until he has exhausted his internal appeal rights if dissatisfied with the outcome of that process he can seek review in a u s district_court or the u s court of federal claims see sec_7422 u s c sec_1346 alternatively if the irs commences collection action against him he can seek review in this court following a cdp hearing see sec_6330 gardner v commissioner t c __ date 131_tc_54 ii interlocutory appeal sec_7482 permits this court to certify an interlocutory_order for immediate appellate review if we conclude that a controlling question of law is involved with respect to which there is a substantial ground for difference of opin- ion and that an immediate appeal from that order may materially advance the ulti- mate termination of the litigation see rule a 91_tc_74 n y football giants inc v commissioner tcmemo_2003_28 certification of an interlocutory_order for immediate appeal is an excep- tional measure that courts employ sparingly see 921_f2d_21 2d cir 104_tc_248 i nterlocutory orders should be granted only in exceptional cases kovens t c pincite see 964_f2d_85 2d cir urging courts to exercise great care in certifying interlocutory orders it is obvious that none of the factors specified in sec_7482 is satisfied here because mr beer’s potential liability for sec_6707 penalties is not an issue in these cases there is no controlling question of law with respect to them there is no reasonable ground much less a substantial ground for differ- ence of opinion concerning this court’s lack of authority to enjoin an independent and ongoing irs investigation of mr beer and an immediate appeal from our order denying the requested injunction would not advance in any way much less materially advance the ultimate termination of this litigation the trial for these consolidated cases has been completed the record is closed posttrial briefing is in process and an opinion will be issued in due course to reflect the foregoing an order denying petitioners’ motion will be issued
